I concur in the order for the issuance of a writ of mandate herein, not only upon the grounds set forth in the majority opinion, but upon the additional ground that, even conceding the judgment in the case of Gray v. Yarbrough to be void upon its face, the respondent herein does not stand in such a relation thereto as would enable him to attack such judgment collaterally upon that ground. The rule upon this subject applicable to judgments void upon their face is thus set forth in Freeman on Judgments: "It must not, however, be understood that all strangers are entitled to impeach a judgment. It is only those strangers who, if the judgment were given full force and effect, would be prejudiced in regard to some pre-existing right that are permitted to impeach the judgment. Being neither parties to the action, nor entitled to manage the cause nor appeal from the judgment, they are by law allowed to impeach it whenever it is attempted to *Page 320 
be enforced against them so as to affect rights or interests acquired prior to its rendition." (1 Freeman on Judgments, 5th ed., sec. 319.) The learned author cites a large number of cases in support of the foregoing limitation upon the right of assault collaterally upon a judgment void upon its face. The respondent herein comes within none of the classes of persons entitled to attack this judgment, conceding it to be void upon its face. He was not a party to the original action. He is not a party to the judgment rendered therein. His name is not mentioned therein and his whole connection with such judgment consists in the fact that he happened to hold the position of clerk of the court in which said judgment was rendered. Said judgment directs, not this respondent by name, but "the clerk of the court" to execute the conveyance in question in the event of the failure or refusal of the defendant so to do, and thus carry into effect the judgment of the court directing such conveyance to be made. As such "clerk of the court" this respondent is merely an administrative arm of the court performing a similar function to that performed by him when he entered the defendant's default, or filed or recorded the judgment entered thereon. From time immemorial courts of equity have made similar use of their clerks or bailiffs or sheriffs or other administrative officers to assist in carrying into effect judgments of this character, and in fact have found it necessary so to do in order to render effective their decrees. The administrative officers of the court so selected are in nowise injuriously affected by the judgment itself, and to allow such officers of the court rendering such a judgment to question its validity collaterally would be to open the door to serious interferences with the judgments and processes of courts on the part of those who have no interest in the subject matter of the judgment, but whose only duty in relation thereto is that of its enforcement. For the foregoing reasons I am of the opinion that this respondent is in no position to refuse to execute the purely administrative duty with relation to the judgment in question which the court, in order to render it effectual, directed its clerk to perform.